[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO DISMISS
The plaintiff seeks to enforce a divorce decree entered in the Republic of Mexico. She alleges that a separation agreement entered into by these parties in 1971 was presented to the Mexican court at the time the decree was entered on February 16, 1971 at which time the plaintiff alleges that the agreement ". . . was confirmed and incorporated by reference, but was not merged, into the divorce decree." The plaintiff also seeks "Enforcement of the terms of the Separation Agreement entered into in the State of Connecticut." In 1971 the defendant traveled to Mexico, appeared in the Mexican court with his counsel and plaintiff appeared therein via her counsel.
The defendant has moved to dismiss alleging that the court lacks jurisdiction over the subject matter. The plaintiff has also brought a civil action alleging breach of the said separation agreement docketed as a #017 8 666 in this court. An earlier matter was dismissed after the plaintiff filed the Mexican decree utilizing Chapter 815, Part II, CT General Statutes which this court dismissed (#0 159920) since only final judgments of sister states may be filed pursuant to the cited statute.
Title 46b Family Law, CT General Statutes provides this court with jurisdiction. The motion to dismiss is denied.
HARRIGAN, J.